ORDER
The Disciplinary Review Board having filed a report with the Court in DRB 01-302, recommending that ALFRED A. PORRO, JR., formerly of LYNDHURST, who was admitted to the bar of this State in 1959 and thereafter was temporarily suspended from the practice of law by Order of the Court filed March 23,1999, and who remains suspended at this time, be disbarred based on his federal conviction of three counts of mail fraud (18 U.S.C.A. §§ 341 and 2), one count of conspiracy to obstruct justice (18 U.S.C.A. § 371), nine counts of false statements to a financial *402institution (18 U.S.C.A § 1014), and three counts of false subscription on a tax return (18 U.S.C.A. § 7206(1));
And ALFRED A. PORRO, JR., having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that ALFRED A. PORRO, JR., be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that ALFRED A. PORRO, JR., be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.